DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 18 May 2022, regarding application number 16/630,670.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-5 remain pending in the application. Claims 1-3 were amended in the Amendments to the Claims. Claim 5 is new.
Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed 18 February 2022. Therefore, the rejections have been withdrawn. Examiner further acknowledges that the claims will no longer be construed under 35 U.S.C. 112(f).
Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 18 May 2022, with respect to the rejections of claims 1-4 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  
Applicant made the following argument:
“First, the Office Action admits that "Umetsu is silent regarding a signal transmission unit that is provided in the hand mechanism and electrically connected to the arm control device."”
Although the Examiner previously stated that “Umetsu is silent regarding a signal transmission unit”, the scope of the claims have changed as a result of the amendments. In the previous office action, the “signal transmission unit…” was interpreted under 35 U.S.C. 112(f) and the claims reciting a “signal transmission unit” were rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b). From the amendments made on 18 May 2022, the claims now recite “a signal transmitter”, which no longer invokes 35 U.S.C. 112(f). Applicant's amendment has necessitated the new ground of rejection presented in this office action. Claims 1-4 are now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umetsu (US 20120004774).
As discussed in further detail below, Umetsu teaches “a signal transmitter that is provided in the hand mechanism and electrically connected to the arm controller, wherein the signal transmitter transmits a command signal to stop an operation of the arm mechanism directly to the arm controller at the point where the sensor detects that the predetermined site of the hand mechanism has come into contact with the object.” See the force sensors 21a, 22a and 23a in Figs. 1, 3, and 5. Also see [0023], [0040] and [0059], especially [0023 "A detection signal of each of the force sensors 21 a, 22 a, and 23 a is output to the control device 40"], [0040 "In response to this, the force sensors 21 a, 22 a, and 23 a at the ends of the fingers 21, 22, and 23 detect the contact with the gripping target 110 ... When the contact with the gripping target 110 is detected, the operation of the robot arm 10 and the multi-fingered hand 20 is suspended.] and [0059 "As the approaching operation proceeds, contact with the gripping target 110 is detected by each of the force sensors 21 a, 22 a, and 23 a at the ends of the fingers 21, 22, and 23, and the operation of the robot arm 10 and the multi-fingered hand 20 is suspended."]. The "signal transmitter" is inherent because when the force sensors detect contact with the gripping target, they output detection signals to the arm controller. It is necessary for the force sensors to be signal transmitters in order for them to output the detection signals to the arm controller. Therefore, Umetsu teaches the limitations requiring “a signal transmitter”, as well as all other features required by claims 1-4. See full details below.
Applicant’s arguments with respect to the Komatsu reference have been considered, but are moot because the new ground of rejection no longer relies on Komatsu.
For the purpose of compact prosecution, claim 1 is alternatively rejected under 35 U.S.C. 103 further in view of Tanyi (US 20180056814 A1). See the 35 U.S.C. 102 or 103 rejection below.

Applicant’s arguments, see Page 9, with respect to new claim 5 being allowable over the cited art have been fully considered but they are not persuasive.  
Applicant made the following argument:
“Applicants respectfully submit that claim 5 is patentable over the cited references at least because the claim ultimately depends from amended claim 1, which is patentable over the cited references, as detailed above.”
Examiner respectfully disagrees because claim 1 is now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umetsu, as discussed above.
Applicant made the following argument:
“Further, Applicants respectfully submit that claim 5 is patentable over the cited references regardless of its dependency from amended claim 1 because none of the cited references discloses and even suggests that an element comparable to the claimed signal transmitter is built into an element comparable to the claimed base portion.”
Examiner respectfully disagrees because Komatsu teaches “the signal transmitter is built into the base portion”. See the contact detection sensors 26 built into the base portion in Fig. 2; [0116] and [0123], especially [0116 "For example, several contact detection sensors 26 are attached to a suction pad 22 a, to be described later, attached to the robot arm 21"]. Therefore, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Umetsu as applied to claim 1, and further in view of Komatsu. See full details below.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 6, contains a typographical error. See "a hand controller to configured to control the hand mechanism". It is recommended to amend "a hand controller to configured to control the hand mechanism" to "a hand controller 
Claim 3, lines 3-4, contains a typographical error. See "…which has been corrected by hand controller,". It is recommended to amend "…which has been corrected by hand controller," to "…which has been corrected by the hand controller,"
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(1) as being anticipated by Umetsu (US 20120004774 A1 and Umetsu hereinafter) or, in the alternative, under 35 U.S.C. 103 as obvious over Umetsu, in view of Tanyi (US 20180056814 A1 and Tanyi hereinafter).
Regarding Claim 1
Umetsu teaches a gripping system (see all Figs.; [0003] and [0007]) comprising:
an arm mechanism (see Figs. 1, 3, and 5 robot arm 10; [0019]-[0021]);
a hand mechanism that is attached to the arm mechanism and grips an object using a plurality of finger portions (see Figs. 1, 3, and 5 multi-fingered hand 20; [0019]-[0023]);
an arm controller configured to control the arm mechanism (see Figs. 1, 3, and 6 arm controller 41; [0025]-[0026]);
a hand controller configured to control the hand mechanism (see Figs. 1, 3, and 6 hand controller 42; [0025]-[0027]);
a sensor provided in the hand mechanism and configured to detect that a predetermined site of the hand mechanism has come into contact with the object (see Figs. 1, 3, and 5 force sensors 21a, 22a and 23a; [0007], [0022]-[0023] and [0028]); and
a signal transmitter that is provided in the hand mechanism and electrically connected to the arm controller, wherein the signal transmitter transmits a command signal to stop an operation of the arm mechanism directly to the arm controller at the point where the sensor detects that the predetermined site of the hand mechanism has come into contact with the object (see Figs. 1, 3, and 5 force sensors 21a, 22a and 23a; [0023], [0040] and [0059], especially [0023 "A detection signal of each of the force sensors 21 a, 22 a, and 23 a is output to the control device 40"], [0040 "In response to this, the force sensors 21 a, 22 a, and 23 a at the ends of the fingers 21, 22, and 23 detect the contact with the gripping target 110 ... When the contact with the gripping target 110 is detected, the operation of the robot arm 10 and the multi-fingered hand 20 is suspended.] and [0059 "As the approaching operation proceeds, contact with the gripping target 110 is detected by each of the force sensors 21 a, 22 a, and 23 a at the ends of the fingers 21, 22, and 23, and the operation of the robot arm 10 and the multi-fingered hand 20 is suspended."]. The "signal transmitter" is inherent because when the force sensors detect contact with the gripping target, they output detection signals to the arm controller. It is necessary for the force sensors to be signal transmitters in order for them to output the detection signals to the arm controller.).
For the sake of compact prosecution and for the possible argument that “Umetsu is silent regarding a signal transmitter”, Tanyi teaches both a sensor and signal transmitter.
That is, Tanyi teaches a system (see all Figs.; [0005] and [0013]) comprising:
a controller (see Fig. 4, electronic device 14; [0013] and [0060]);
a sensor provided in a seat and configured to detect that a predetermined site of the seat has come into contact with an object (see Figs. 1-2B, pressure sensors 19; [0013], [0060] and [0074]); and
a signal transmitter that is provided in the seat and electrically connected to the controller, wherein the signal transmitter transmits a command signal directly to the controller at the point where the sensor detects that the predetermined site of the seat has come into contact with the object (see  Figs. 1-2B, wireless transmitter 74; [0013], [0060] and [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Tanyi to Umetsu. That is, it would have been obvious to modify the gripping system of Umetsu to further include a signal transmitter provided in the hand mechanism, which is separate from the sensor, as taught by Tanyi. 
Tanyi teaches providing a plurality of contact sensors to enable a wide area of coverage for contact detection. All contact sensors are wired to a single signal transmitter to simplify the process of outputting a signal. A person having ordinary skill in the art would have been motivated to apply the same technique to Umetsu in order to attain the same results. 
Application of the known technique taught by Tanyi to the gripping system taught by Umetsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the gripping system, further comprising a signal transmitter that is provided in the hand mechanism and electrically connected to the arm controller, wherein the signal transmitter transmits a command signal to stop an operation of the arm mechanism directly to the arm controller at the point where the sensor detects that the predetermined site of the hand mechanism has come into contact with the object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). 
Regarding Claim 2
Umetsu teaches the gripping system according to claim 1 (as discussed above in claim 1),
wherein the hand controller acquires position information indicating the position of the object and corrects the position information of the object, acquired by the hand controller (see Fig. 2, steps S1 and S6-S7; [0007], [0029]-[0031], [0033]-[0034], [0036], [0040]-[0043] and [0046]-[0050]),
the arm controller controls the arm mechanism so that the predetermined site on the hand mechanism moves toward a target position on the object, the target position being determined on the basis of the position information of the object, acquired by the hand controller (see Fig. 2, steps S3-S5; [0007], [0031], [0037]-[0039] and [0046]-[0050]),
the arm controller stops the operation of the arm mechanism when the command signal is transmitted to the arm controller from the signal transmitter after the sensor detects that the predetermined site of the hand mechanism has come into contact with the object (see Figs. 1, 3, and 5 force sensors 21a, 22a and 23a; [0023], [0040] and [0059], especially [0023 "A detection signal of each of the force sensors 21 a, 22 a, and 23 a is output to the control device 40"], [0040 "In response to this, the force sensors 21 a, 22 a, and 23 a at the ends of the fingers 21, 22, and 23 detect the contact with the gripping target 110 ... When the contact with the gripping target 110 is detected, the operation of the robot arm 10 and the multi-fingered hand 20 is suspended.] and [0059 "As the approaching operation proceeds, contact with the gripping target 110 is detected by each of the force sensors 21 a, 22 a, and 23 a at the ends of the fingers 21, 22, and 23, and the operation of the robot arm 10 and the multi-fingered hand 20 is suspended."]. The "signal transmitter" is inherent because when the force sensors detect contact with the gripping target, they output detection signals to the arm controller. It is necessary for the force sensors to be signal transmitters in order for them to output the detection signals to the arm controller.), and
the hand controller corrects the position information of the object, acquired by the hand controller, on the basis of contact position information relating to a contact position at the point where the sensor detects that the predetermined site of the hand mechanism has come into contact with the object (see Fig. 2, steps S6-S7; [0033]-[0034], [0040]-[0043] and [0046]-[0050]).
Regarding Claim 3
Umetsu teaches the gripping system according to claim 2 (as discussed above in claim 2),
wherein the arm controller and the hand controller control the arm mechanism and the hand mechanism on the basis of the position information of the object which has been corrected by the hand controller, so that the object is gripped by the hand mechanism (see Fig. 2, step S8; [0043]-[0044] and [0047]).
Regarding Claim 4
Umetsu teaches the gripping system according to claim 1 (as discussed above in claim 1),
wherein the predetermined site is a site on a tip end side of a joint portion of a predetermined finger portion among the plurality of finger portions (see Figs. 1, 3, and 5 force sensors 21a, 22a and 23a; [0007] and [0022]-[0023]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Umetsu as applied to claim 1 above, and further in view of Komatsu et al. (US 20150081099 A1 and Komatsu hereinafter).
Regarding Claim 5
Umetsu teaches the gripping system according to claim 1 (as discussed above in claim 1),
wherein the hand mechanism includes a base portion connected to the arm mechanism (see the base of the multi-fingered hand 20 in Fig. 1; [0022 "The fingers 21, 22, and 23 include joints 21 b, 22 b, and 23 b, respectively, adjacent to their bases…"]), and the plurality of finger portions are provided on the base portion (see Fig. 1, fingers 21-23; [0007] and [0022]).
Umetsu is silent regarding the signal transmitter is built into the base portion.
Komatsu teaches a gripping system (see all Figs.; [0007] and [0091]) comprising:
an arm mechanism (see Figs. 1-2, arm 21; [0091]);
a hand mechanism that is attached to the arm mechanism and grips an object (see Figs. 1-2, hand 22; [0091]);
an arm controller configured to control the arm mechanism (see Fig. 3, control apparatus 50; [0093]-[0095]);
a sensor provided in the hand mechanism and configured to detect that a predetermined site of the hand mechanism has come into contact with the object (see Fig. 2, contact detection sensors 26; [0116] and [0123]); and
a signal transmitter that is provided in the hand mechanism and electrically connected to the arm controller, wherein the signal transmitter transmits a command signal to stop an operation of the arm mechanism directly to the arm controller at the point where the sensor detects that the predetermined site of the hand mechanism has come into contact with the object (see Fig. 2, contact detection sensors 26; [0116]-[0119], [0123] and [0138]-[0141]. The "signal transmitter" is inherent because when the contact detection sensors detect contact with the object, they output detection signals to the arm controller. It is necessary for the contact detection sensors to be signal transmitters in order for them to output the detection signals to the arm controller.),
wherein the hand mechanism includes a base portion connected to the arm mechanism (see the base/suction pad of the hand 22 in Fig. 2, especially [0116 "...a suction pad 22 a, to be described later, attached to the robot arm 21"]), and the signal transmitter is built into the base portion (see the contact detection sensors 26 built into the base portion in Fig. 2; [0116] and [0123], especially [0116 "For example, several contact detection sensors 26 are attached to a suction pad 22 a, to be described later, attached to the robot arm 21"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Komatsu to Umetsu. That is, it would have been obvious to rearrange the force sensor signal transmitters of the gripping system of Umetsu to be built into the base portion, as taught by Komatsu. 
Komatsu teaches the signal transmitter being built into the base portion to detect contact with an object in several directions. A person having ordinary skill in the art would have been motivated to apply the same technique to Umetsu in order to attain the same results. 
Application of the known technique taught by Komatsu to the gripping system taught by Umetsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the gripping system, wherein the hand mechanism includes a base portion connected to the arm mechanism, the plurality of finger portions are provided on the base portion, and the signal transmitter is built into the base portion. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). Additionally, rearrangement of parts is considered to be an obvious matter of design choice. See MPEP 2144.04(VI).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ogawa et al. (US 20180272535 A1 and Ogawa hereinafter), Matsukuma et al. (US 20100010670 A1 and Matsukuma hereinafter), Nakajima (JP 2010172992 A and Nakajima hereinafter) and Sakano (US 20140156066 A1 and Sakano hereinafter). 
Ogawa, Matsukuma and Nakajima teach at least a gripping system comprising: an arm mechanism; a hand mechanism that is attached to the arm mechanism and grips an object; an arm controller configured to control the arm mechanism; a sensor provided in the hand mechanism and configured to detect that a predetermined site of the hand mechanism has come into contact with the object; and the sensor transmits a command signal to stop an operation of the arm mechanism directly to the arm controller at the point where the sensor detects that the predetermined site of the hand mechanism has come into contact with the object. See Ogawa at Figs. 1-3, [0116] and [0241]. See Matsukuma at Figs. 1-5 and [0040]-[0041]. See Nakajima at Figs. 2-3 and 6-7, [0008] and [0012]-[0014] in the attached reference JP_2010172992_A. Nakajima additionally teaches wherein the predetermined site is a site on a tip end side of a joint portion of a predetermined finger portion among the plurality of finger portions. See [0029].
Sakano teaches a gripping system comprising: a hand mechanism that grips an object using a plurality of finger portions; a hand controller configured to control the hand mechanism; a contact sensor provided in the hand mechanism and configured to detect that a predetermined site of the hand mechanism has come into contact with the object; and a transmitter that is provided in the hand mechanism and electrically connected to the hand controller, wherein a signal transmitter transmits a command signal to stop an operation of the hand mechanism directly to the hand controller at the point where the sensor detects that the predetermined site of the hand mechanism has come into contact with the object. See Figs. 1-5 and [0020]-[0021].
It is noted that these references could be used to anticipate and/or render obvious the examined claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664